255 S.E.2d 568 (1979)
Peyton CLARK
v.
Murray M. CLARK, Jr. and Murray M. Clark, Sr.
No. 7818DC864.
Court of Appeals of North Carolina.
June 19, 1979.
Younce, Wall & Chastain, P. A., by Percy L. Wall, Greensboro, for plaintiff-appellee.
Reginald L. Yates, Charlotte, for defendant-appellant.
MITCHELL, Judge.
The effect of both G.S. 1-277 and G.S. 7A-27(d) is to provide that no appeal will lie to an appellate court from an interlocutory order or ruling of a trial court unless such order or ruling deprives the appellant of a substantial right which he will lose if the order or ruling is not reviewed before final judgment. Waters v. Personnel, Inc., 294 N.C. 200, 240 S.E.2d 338 (1978); Wood v. City of Fayetteville, 35 N.C.App. 738, 242 S.E.2d 640, rev. denied, 295 N.C. 264, 245 S.E.2d 781 (1978). The order of the trial court denying the motion of the defendant, Murray M. Clark, Jr., does not determine or discontinue the action or affect a substantial right. See Trust Co. v. Motors, Inc., 13 N.C.App. 632, 186 S.E.2d 675 (1972). The assignments and contentions the defendant, Murray M. Clark, Jr., seeks to present here by interlocutory appeal will not be lost if the order from which he has appealed is not reviewed before an appeal from final judgment. The trial *569 court has rendered no order or judgment from which an interlocutory appeal may properly be taken and we order the
Appeal dismissed.
PARKER and HARRY C. MARTIN, JJ., concur.